Title: From George Washington to John Hancock, 10 August 1777
From: Washington, George
To: Hancock, John



Sir
[Near Germantown, Pa.] Sunday Evening 9 OClock.[10 August 1777]

I this Minute received your favor of this Afternoon transmitting intelligence that a Fleet was seen off Sinapuxon on the 7th Inst.—I was about three Miles Eastward of the Billet Tavern, on the Road leading to Coriels ferry when the Express arrived. The Troops are encamped near the Road, where they will remain till I have further Accounts respecting the Fleet, which you will be pleased to forward to me by the earliest conveyance after they come to hand. I have the Honor to be Sir Yr Most Obedt servant

Go: Washington

